Offense, the unlawful transportation of intoxicating liquors; penalty, one year in the penitentiary.
We find no statement of facts in the record. Four bills of exception appear in the transcript relating to the admissibility and sufficiency of the evidence. In the absence of a statement of facts, such matters cannot be reviewed. Hobbs v. State, 28 S.W. 814. Branch v. State, 1 Tex.Crim. App. 99. For full collation of authorities, see Vernon's C. C. P. (1925) Art. 760, Notes 6 and 10. *Page 597 
Bill of Exception No, 1 sets out that two officers testified in substance that the actions of appellant were suspicious; they stopped his car, smelled liquor and thereafter searched same and found a gallon jar almost full of liquor under the front seat of appellant's car, and that they had no search warrant. We are inclined to the opinion if a statement of facts were present in this Court and contained the same testimony as shown in the bill of exception that same would show the existence of knowledge and information of facts on the part of the officers constituting probable cause at the time so as to justify the search of the car without a warrant. As has been frequently stated, this Court indulges presumptions in favor of and not against the rulings of the trial court. A full statement of facts might show to this Court that appellant consented to the search or himself gave testimony of the same character as that objected to. In either of such cases the error, if any, of the Court in admitting this testimony would be harmless under the uniform holdings of this Court. This pertinently illustrates why the appellant should bring up a full statement of facts before this Court in order to have rulings on the admissibility of evidence passed on.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.